DETAILED ACTION
Claims 1-10 and 20 were rejected in the Office Action mailed 5/31/2022. 
Applicants filed a response and amended claims 1, 4, 8, and 20 and canceled claims 2 and 3 on 8/1/2022.
Claims 1, 4-10, and 20 are pending.
Claims 1, 4-10, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 6,110,239, hereinafter “Malone”) as evidenced by Kindig (US 2007/0256361 A1, hereinafter “Kindig”).

Regarding claims 1, 7, and 10, Malone teaches a process for producing a high-purity, high-pressure hydrogen-rich gas stream, in which molten iron is first contained in a vessel, then a hydrocarbon feed is introduced into a molten metal zone beneath the molten metal surface, where the hydrocarbon feed is decomposed into hydrogen, i.e., fluid product, which leaves the feed zone as a hydrogen-rich gas, and carbon, which dissolves in the molten metal and increases the carbon concentration (Malone, Column 2, lines 21-28 and Column 7, lines 65-66). Malone also teaches that after the carbon is dissolved into the molten metal, a portion of the molten metal is transferred from the first feed zone to another molten metal zone (Malone, Column 2, lines 29-31). Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other meltable metals in which carbon is soluble and that the bath preferably contains at least 30 wt.% iron (Malone, Column 3, lines 44-48).
Moreover, it is well established that methane can be decomposed into carbon black, i.e., solid carbon, and hydrogen, particularly at temperatures above 600°C as evidenced by Kindig (Kindig, [0260]). Therefore, the carbon of Malone, which dissolves into the molten metal, would be a solid carbon as presently claimed.
The molten metal contained in a vessel of Malone corresponds to producing a first molten metal composition in an enclosed volume of claim 1. Introducing the hydrocarbon feed to the molten metal zone of Malone corresponds to contacting a hydrocarbon reactant with the first molten metal composition of claim 1. Decomposing the hydrocarbon into hydrogen-rich gas and carbon of Malone corresponds to decomposing the hydrocarbon reactant into at least one fluid product and carbon of claim 1. Removing the hydrogen-rich gas from the feed zone of Malone corresponds to wherein the fluid product comprises hydrogen of claim 7. Dissolving the carbon into the molten metal of Malone corresponds to forming a metal alloy from a mixture of the carbon and the first molten metal composition of claim 1. Transferring a portion of the molten metal, containing increased carbon to another molten metal zone of Malone corresponds to separating a homogenous second molten composition from the metal alloy of claim 1. 
The molten bath containing iron and other metals of Malone corresponds to wherein the first molten metal composition comprises iron and a metal of claim 1. The other molten metals of Malone corresponds to wherein the metal comprises at least one of iron, nickel, manganese, cobalt, scandium, or lanthanum of claim 1. The molten iron bath, containing increased amount of carbon transferred from the first feed zone of Malone corresponds to wherein the homogeneous second molten composition comprises an iron-carbon alloy in a condensed phase of claim 10. 





Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 6,110,239, hereinafter “Malone”) as evidenced by Kindig (US 2007/0256361 A1, hereinafter “Kindig”) and Ophardt, Charles, Boiling Points and Structures of Hydrocarbons, Virtual Chembook, Elmhurst College (2003) (hereinafter “Ophardt”).

Regarding claim 6,  Malone also teaches that the hydrocarbon-containing feed can be in the form of a gas, liquid, solid, or mixed phase and that suitable feeds include methane, ethane, propane, butane, natural gas, and refinery gas (Malone, Column 3, lines 51-52 and Column 6, lines 38-50). Methane, ethane, propane, and butane all have boiling points less than 500°C as evidenced by Ophardt, which teaches that a variety of alkanes, with the generic formula CnH2n+n, have boiling points of -164°C, -89°C, -42°C, and -0.5°C, respectively (Ophardt, Table). The use of a hydrocarbon gas containing methane, ethane, propane, or butane of Malone corresponds to wherein the hydrocarbon reactant comprises a gas, the gas comprising at least one of an alkane, alkene, alkyne, or an arene that has a boiling point of less than 500 degrees Celsius of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (US 6,110,239, hereinafter “Malone”) as evidenced by Kindig (US 2007/0256361 A1, hereinafter “Kindig”).

Regarding claim 4, Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other meltable metals in which carbon is soluble (Malone, Column 3, lines 44-48). Given that Malone discloses the use of manganese and nickel as another molten metal that overlaps the presently claimed metal, including wherein the metal has a boiling point of less than 800 degrees Celsius (°C) and a vapor pressure of at most least 1 millimeter (mm) Hg at 1500 °C, it therefore would be obvious to one of ordinary skill in the art, to select manganese or nickel, which is both disclosed by Malone and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Moreover, Applicant at [0064] of the present specification discloses that metals that satisfy the boiling point and vapor pressure requirements include nickel and manganese.


Regarding claim 5, Malone also teaches that the first molten metal zone is operated at 200-2000°C and 2-200 atmospheres, i.e., 2.0265-202.65 bar (Malone, claim 11(a)). The temperature range of Malone encompasses the range of claim 5. Moreover, the pressure range of Malone overlaps with the range of claim 5. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).


Regarding claim 8, Malone also teaches the passing of separate high-pressure, high-purity hydrogen rich and carbon monoxide-rich gas streams out of their respective zones, removing entrained dust, i.e., further purifying, and cooling the gas streams to temperatures suitable for use in industrial processes while also controlling the pressure of each gas stream to a level at above 2 atmospheres (Malone, Claims 1(d) and 11(d)). Moreover, Malone teaches that the composition of the hydrogen-rich gas has a composition that is close to thermodynamic equilibrium (Malone, Column 8, lines 7-10). The high-purity hydrogen rich gas at a pressure above 2 atm of Malone corresponds to further comprising: purifying the fluid product to at least 99.9 per cent purity; and compressing the fluid product to above atmospheric pressure of claim 8. 


Regarding claim 9, given that the process and materials utilized in the process of Malone are substantially identical to the process and materials utilized in the process of the present invention, as set forth above, it is clear that the hydrogen-rich gas, i.e., fluid product, of Malone would inherently comprise a hydrocarbon, especially when utilizing one of the more complex hydrocarbons during the process, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	


Regarding claim 20, Malone teaches a process for producing a high-purity, high-pressure hydrogen-rich gas stream, in which molten metal bath is first contained in a vessel and then a hydrocarbon feed is introduced into a molten metal zone beneath the molten metal surface, where the hydrocarbon feed is decomposed into hydrogen, i.e., fluid product, which leaves the feed zone as a hydrogen-rich gas, and carbon, which dissolves in the molten metal and increases the carbon concentration (Malone, Column 2, lines 21-28 and Column 7, lines 65-66). Malone additionally teaches that the hydrocarbon-containing feed can be in the form of a gas, liquid, solid, or mixed phase and that suitable feeds include methane, ethane, propane, butane, natural gas, and refinery gas (Malone, Column 3, lines 51-52 and Column 6, lines 38-50).
Malone also teaches that after the carbon is dissolved into the molten metal, a portion of the molten metal is separated from the first feed zone and transferred to another molten metal zone (Malone, Column 2, lines 29-31). Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other meltable metals in which carbon is soluble and that the bath preferably contains at least 30 wt.% iron (Malone, Column 3, lines 44-48). Moreover, Malone teaches that the first molten metal zone is operated at 200-2000°C (Malone, claim 11(a)).
Moreover, it is well established that methane can be decomposed into carbon black, i.e., solid carbon, and hydrogen, particularly at temperatures above 600°C as evidenced by Kindig (Kindig, [0260]). Therefore, the carbon of Malone, which dissolves into the molten metal, would be a solid carbon as presently claimed.
The molten iron and other molten metals contained in a vessel of Malone corresponds to heating iron that is comminuted and a metal inside of an enclosed volume to produce a first molten alloy comprising iron and the metal of the present invention. The molten metal bath containing other molten metals, such as copper, zinc, chromium, manganese, nickel of Malone corresponds to wherein the metal comprises at least one of: iron, nickel, manganese, cobalt, scandium, or lanthanum of the present invention. Introducing the hydrocarbon feed, including methane, to the molten metal zone of Malone corresponds to feeding methane gas into the enclosed volume in the present invention. 
Decomposing the hydrocarbon into hydrogen-rich gas and carbon by heating the melting zone to a temperature of 200-2000°C and dissolving the carbon into the molten metal bath of Malone corresponds to heating the enclosed volume to approximately 1000 to 1500 degrees Celsius to decompose the methane gas into a carbon saturated ternary alloy and hydrogen gas, wherein the carbon saturated ternary alloy comprises the iron, carbon, and at most 1 atomic percent of the metal of the present invention. Separating and transferring a portion of the molten metal bath, containing increased carbon to another molten metal zone of Malone corresponds to phase-separating the carbon saturated ternary alloy into a carbon- containing alloy and the metal of the present invention. 

Response to Arguments
In response to the amendments to Figures 1 and 2 to delete the reference characters not mentioned in the description, the previous objection to the drawings are withdrawn.
In response to the amendment to claim 8, the previous claim objection is withdrawn.
In response to the amendment to claim 1 to correct the scope of enablement issues, the previous 35 U.S.C. 112(a) rejection is withdrawn.
Applicant primarily argues:
“In contrast, the present disclosure provides a method to produce steel from scrap metal that does not produce any carbon emissions. Rather, the method of the present disclosure produces hydrogen gas and steel. (See e.g., Specification, para. [0025]). For example, in the present disclosure, the hydrocarbon gas is decomposed into hydrogen gas and carbon in a solid phase via pyrolysis in the presence of the first molten metal composition. The carbon in the solid phase is completely dissolved into the first molten metal composition such that the carbon is removed as steel and no carbon gas is emitted from the system.

Notably, Malone fails to describe or suggest that the methane gas is decomposed into hydrogen gas and carbon in a solid phase. Rather, Malone discloses that the carbon gas is mixed with oxygen to form carbon monoxide as an emission. Therefore, Malone fails to describe or suggest all of the features of amended independent claim 1.”
Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
Firstly, the claims as written, do not preclude the process from also having some carbon emissions, i.e., carbon monoxide. Moreover, Malone teaches that the hydrocarbon is decomposed into hydrogen and carbon (Malone, Column 2, lines 21-27) and the evidentiary reference, Kindig teaches that it is well known in the art that methane decomposes into carbon black, which is a solid material, and hydrogen (Kindig, [0260]), therefore the decomposed products of Malone would have carbon in the solid state and hydrogen. 
Secondly, nowhere in Malone does it state that the decomposed carbon is in gaseous phase. Moreover, the carbon monoxide gas of Malone is formed after the step of dissolving the carbon into the molten metal to increase the carbon concentration and removing a portion of the molten metal from the feed zone (Malone, Column 2, lines 25-31). Rather, Malone teaches an additional step of removing part of the carbon by introducing oxygen under the surface of the bath and forming some carbon monoxide gas, i.e., the molten metal still contains elevated carbon concentrations and the carbon monoxide is formed later in the process (Malone, Column 2, lines 30-32). Moreover, the method of the present invention does not preclude the additional step of Malone. 

Applicant also argues:
“In addition, Ophardt fails to bridge the substantial gap left by Malone, because the cited portions of Ophardt also fail to describe or suggest a method for producing a homogeneous molten composition and a fluid product comprising…”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
Ophardt is only used as an evidentiary reference in order to teach the boiling point of several hydrocarbons. Therefore, Ophardt need not teach all the limitations of claim 1.

Applicant also argues:
“Malone fails to render obvious independent claims 1 and 20, because the
cited portions of Malone fail to describe or suggest a method for producing a
homogeneous molten composition and a fluid product comprising decomposing
the hydrocarbon reactant into at least one fluid product and carbon in a solid
phase and dissolving the carbon in the solid phase into the first molten metal to
form a metal alloy from a mixture of the carbon and the first molten metal
composition or a method for producing a homogeneous molten composition and
a fluid product comprising heating the enclosed volume to approximately 1000 to
1500 degrees Celsius to decompose the methane gas into a carbon saturated
ternary alloy and hydrogen gas via dissolving carbon in a solid phase formed
from pyrolysis of the methane gas in a presence of the first molten alloy into the
first molten alloy, wherein the carbon saturated ternary alloy comprises the iron,
the carbon, and at most 1 atomic percent of the metal. Claims 1 and 20 are
amended to specify that the hydrocarbon reactant is decomposed into at least
one fluid product and carbon in a solid phase and that the carbon in the solid
phase is dissolved into the first molten metal to form a metal alloy.

Notably, Malone fails to describe or suggest that the methane gas is decomposed into hydrogen gas and carbon in a solid phase. Rather, Malone discloses that the carbon gas is mixed with oxygen to form carbon monoxide as an emission.”
Remarks, pg. 12-13
The Examiner respectfully traverses as follows:
Firstly, the claims as written, do not preclude the process from also having some carbon emissions, i.e., carbon monoxide. Moreover, Malone teaches that the hydrocarbon is decomposed into hydrogen and carbon (Malone, Column 2, lines 21-27) and the evidentiary reference, Kindig teaches that it is well known in the art that methane decomposes into carbon black, which is a solid material, and hydrogen (Kindig, [0260]), therefore the decomposed products of Malone would have carbon in the solid state and hydrogen. 
Secondly, nowhere in Malone does it state that the decomposed carbon is in gaseous phase. Moreover, the carbon monoxide gas of Malone is formed after the step of dissolving the carbon into the molten metal to increase the carbon concentration and removing a portion of the molten metal from the feed zone (Malone, Column 2, lines 25-31). Rather, Malone teaches an additional step of removing part of the carbon by introducing oxygen under the surface of the bath and forming some carbon monoxide gas, i.e., the molten metal still contains elevated carbon concentrations and the carbon monoxide is formed later in the process (Malone, Column 2, lines 30-32). Moreover, the method of the present invention does not preclude the additional step of Malone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738